ORDER

PER CURIAM.
Trevor Tysinger appeals from the motion court’s denial of his motion for post-conviction relief pursuant to Rule 24.0351 without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err in denying Mov-ant’s motion without an evidentiary hearing. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties *131for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).

. All rule references are to Missouri Supreme Court Rules (2015) unless otherwise indicated.